Exhibit 10.1
Execution Copy
 
SUPPORT AGREEMENT
BY AND AMONG
ENTERPRISE PRODUCTS PARTNERS L.P.
AND
THE UNITHOLDERS
DATED AS OF SEPTEMBER 3, 2010
 

 



--------------------------------------------------------------------------------



 



SUPPORT AGREEMENT
     SUPPORT AGREEMENT, dated as of September 3, 2010 (this “Agreement”), by and
among Enterprise Products Partners L.P., a Delaware limited partnership (the
“Partnership”), on the one hand, and DD Securities LLC, DFI GP Holdings L.P.,
EPCO Holdings, Inc., Duncan Family Interests, Inc., Dan Duncan LLC and DFI
Delaware Holdings L.P. (collectively, the “Unitholders” and, individually, a
“Unitholder”).
W I T N E S S E T H:
     Whereas, concurrently with the execution of this Agreement, the
Partnership, Enterprise Products GP, LLC (the “General Partner”), Enterprise ETE
LLC (“MergerCo”), Enterprise GP Holdings L.P. (“Holdings”) and EPE Holdings, LLC
(“Holdings GP”) are entering into an Agreement and Plan of Merger, dated as of
the date hereof (as amended, supplemented, restated or otherwise modified from
time to time, the “Merger Agreement”) pursuant to which, among other things,
Holdings will merge with and into MergerCo (the “Merger”), with MergerCo as the
surviving entity, and (a) each outstanding limited partner unit of Holdings
(collectively, the “Units” and, individually, a “Unit”) will be converted into
the right to receive the merger consideration specified therein and (b) the
general partner interest owned by Holdings GP will be converted into the right
to receive the merger consideration specified therein; and
     Whereas, as of the date hereof, each Unitholder other than Dan Duncan LLC
is the record or direct owner in the aggregate of, and has the right to vote and
dispose of, the number of Units set forth opposite such Unitholder’s name on
Schedule I hereto (the “Existing Units”); and
     Whereas, as a material inducement to the Partnership entering into the
Merger Agreement, the Partnership has required that the Unitholders agree, and
the Unitholders have agreed, to enter into this agreement and abide by the
covenants and obligations with respect to the Covered Units (as hereinafter
defined), and the Member Interests (as hereinafter defined) owned by Dan Duncan
LLC, set forth herein; and
     Now Therefore, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE 1
GENERAL
     1.1 Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.
     “Acquisition Proposal” has the meaning set forth in the Merger Agreement.
     “Business Day” has the meaning set forth in the Merger Agreement.

 



--------------------------------------------------------------------------------



 



     “Change in U.S. Federal Income Tax Law” shall mean the enactment or
promulgation of, or any change in or amendment to, the U.S. Internal Revenue
Code of 1986, as amended, the U.S. Treasury regulations thereunder,
administrative pronouncements of the Internal Revenue Service, or judicial
interpretations of the foregoing that occurs on or after the date hereof;
provided that the term Change in U.S. Federal Income Tax Law shall not include a
change in the rate of taxation generally applicable to income or gain (as
opposed to, for example, a change in the treatment of an item of gross income as
ordinary income or capital gain for U.S. federal income tax purposes).
     “Covered Units” means, with respect to a Unitholder, such Unitholder’s
Existing Units, together with any Units that such Unitholder acquires of record
on or after the date hereof.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.
     “Lien” means any mortgage, lien, charge, restriction (including
restrictions on transfer), pledge, security interest, option, right of first
offer or refusal, preemptive right, put or call option, lease or sublease,
claim, right of any third party, covenant, right of way, easement, encroachment
or encumbrance.
     “Member Interests” mean the membership interests of Holdings GP, all of
which are owned by Dan Duncan LLC.
     “Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated effective as of August 8, 2005, as
amended to date.
     “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity, or any group comprised of two or more
of the foregoing.
     “Proxy Statement/Prospectus” has the meaning set forth in the Merger
Agreement.
     “Representative” has the meaning set forth in the Merger Agreement.
     “Transfer” means, directly or indirectly, to sell, transfer, assign or
similarly dispose of (by merger (including by conversion into securities or
other consideration), by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise), either voluntarily
or involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the voting of or sale, transfer, assignment or
similar disposition of (by merger (including by conversion into securities or
other consideration), by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise); provided that, for
purposes of clarification, a Transfer shall not include any existing or future
pledges or security interests issued by the Unitholders in connection with a
bona fide loan.

2



--------------------------------------------------------------------------------



 



ARTICLE 2
VOTING
     2.1 Agreement to Vote Covered Units and Member Interests. Each Unitholder
hereby irrevocably and unconditionally agrees that during the term of this
Agreement, at any meeting of the unitholders of Holdings, however called,
including any adjournment or postponement thereof, and in connection with any
written consent of the unitholders of Holdings, such Unitholder shall, in each
case to the fullest extent that the Covered Units are entitled to vote thereon
or consent thereto:
          (a) appear at each such meeting or otherwise cause its Covered Units
to be counted as present thereat for purposes of calculating a quorum; and
          (b) vote (or cause to be voted), in person or by proxy, or deliver (or
cause to be delivered) a written consent covering, all of the Covered Units
(i) in favor of the adoption of the Merger Agreement, any transactions
contemplated by the Merger Agreement and any other action reasonably requested
by the Partnership in furtherance thereof, submitted for the vote or written
consent of unitholders; (ii) against any action or agreement that would result
in a breach of any covenant, representation or warranty or any other obligation
or agreement of Holdings or Holdings GP or any of their Subsidiaries (as defined
in the Merger Agreement) contained in the Merger Agreement; and (iii) against
any action, agreement or transaction that would impede, interfere with, delay,
postpone, discourage, frustrate the purposes of or adversely affect the Merger
or the other transactions contemplated by the Merger Agreement.
     2.2 No Inconsistent Agreements. Each Unitholder hereby represents,
covenants and agrees that, except for this Agreement, such Unitholder (a) has
not entered into, and shall not enter into at any time while this Agreement
remains in effect, any voting agreement or voting trust with respect to its
Covered Units, (b) has not granted, and shall not grant at any time while this
Agreement remains in effect, a proxy, consent or power of attorney with respect
to its Covered Units (except pursuant to Section 2.3 hereof and powers of
attorney granted in connection with secured loans secured by the Covered Units
that may be exercised upon the occurrence and during the continuation of an
event of default with respect to such loans) and (c) has not taken and shall not
knowingly take any action that would make any representation or warranty of such
Unitholder contained herein untrue or incorrect or have the effect of preventing
or disabling such Unitholder from performing any of his or its obligations under
this Agreement.
     2.3 Proxy. In order to secure the obligations set forth herein, each of the
Unitholders hereby irrevocably appoint as its proxy and attorney-in-fact, as the
case may be, Michael A. Creel and W. Randall Fowler, in their respective
capacities as officers of the General Partner, and any individual who shall
hereafter succeed to any such officer of the General Partner, as the case may
be, and any other Person designated in writing by the General Partner
(collectively, the “Grantees”), each of them individually, with full power of
substitution, to vote or execute written consents with respect to the Covered
Units in accordance with Section 2.1 hereof and, in the discretion of the
Grantees, with respect to any proposed postponements or adjournments of any
meeting of the unitholders of Holdings at which any of the matters described in
Section 2.1

3



--------------------------------------------------------------------------------



 



are to be considered. This proxy is coupled with an interest and shall be
irrevocable, except upon termination of this Agreement, and each Unitholder will
take such further action or execute such other instruments as may be necessary
to effectuate the intent of this proxy and hereby revokes any proxy previously
granted by such Unitholder with respect to the Covered Units. The Partnership
may terminate this proxy with respect to any Unitholder at any time at its sole
election by written notice provided to such Unitholder.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Unitholders. Each Unitholder
(except to the extent otherwise provided herein) hereby severally but not
jointly represents and warrants to the Partnership as follows:
          (a) Organization; Authorization; Validity of Agreement; Necessary
Action. Unitholder has the requisite power and authority and/or capacity to
execute and deliver this Agreement, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby. The execution and delivery
by Unitholder of this Agreement, the performance by it of the obligations
hereunder and the consummation of the transactions contemplated hereby have been
duly and validly authorized by Unitholder and no other actions or proceedings on
the part of Unitholder to authorize the execution and delivery of this
Agreement, the performance by Unitholder of the obligations hereunder or the
consummation of the transactions contemplated hereby are required. This
Agreement has been duly executed and delivered by Unitholder and, assuming the
due authorization, execution and delivery of this Agreement by the Partnership,
constitutes a legal, valid and binding agreement of Unitholder, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles.
          (b) Ownership.
                    (i) Unitholder legally owns the Unitholder’s Existing Units,
and all of the Covered Units owned by Unitholder from the date hereof through
and on the Closing Date will be beneficially or legally owned by Unitholder.
Unitholder’s Existing Units are all of the Units legally or beneficially owned
by Unitholder. Unitholder has and will have at all times through the Closing
Date sole voting power (including the right to control such vote as contemplated
herein), sole power of disposition, sole power to issue instructions with
respect to the matters set forth in Article 2 hereof, and sole power to agree to
all of the matters set forth in this Agreement, in each case with respect to all
of Unitholder’s Existing Units and with respect to all of the Covered Units
owned by Unitholder at all times through the Closing Date.
                    (ii) Dan Duncan LLC hereby represents and warrants that Dan
Duncan LLC legally owns the Member Interests, and all of the Member Interests
owned by Dan Duncan LLC from the date hereof through and on the Closing Date
will be beneficially or legally owned by Dan Duncan LLC.

4



--------------------------------------------------------------------------------



 



          (c) No Violation. Neither the execution and delivery of this Agreement
by Unitholder nor the performance by Unitholder of its obligations under this
Agreement will (i) result in a violation or breach of or conflict with any
provisions of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the
termination, cancellation of, or give rise to a right of purchase under, or
accelerate the performance required by, or result in a right of termination or
acceleration under, or result in the creation of any Lien upon any of the
properties, rights or assets, including the Existing Units, owned by Unitholder,
or result in being declared void, voidable, or without further binding effect,
or otherwise result in a detriment to Unitholder under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, contract, lease, agreement or other instrument or obligation of any
kind to which Unitholder is a party or by which Unitholder or any of its
respective properties, rights or assets may be bound, (ii) violate any
judgments, decrees, injunctions, rulings, awards, settlements, stipulations or
orders (collectively, “Orders”) or laws applicable to Unitholder or any of its
properties, rights or assets or (iii) result in a violation or breach of or
conflict with its organizational and governing documents.
          (d) Consents and Approvals. No consent, approval, Order or
authorization of, or registration, declaration or filing with, any governmental
authority is necessary to be obtained or made by Unitholder in connection with
Unitholder’s execution, delivery and performance of this Agreement or the
consummation by Unitholder of the transactions contemplated hereby, except for
any reports under Sections 13(d) and 16 of the Exchange Act as may be required
in connection with this Agreement and the transactions contemplated hereby.
          (e) Reliance by the Partnership. Unitholder understands and
acknowledges that the Partnership is entering into the Merger Agreement in
reliance upon Unitholder’s execution and delivery of this Agreement and the
representations, warranties, covenants and obligations of Unitholder contained
herein.
     3.2 Representations and Warranties of the Partnership. The Partnership
hereby represents and warrants to each Unitholder that the execution and
delivery of this Agreement by the Partnership and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Enterprise Products GP, LLC, the general partner of the
Partnership.
ARTICLE 4
OTHER COVENANTS
     4.1 Prohibition on Transfers, Other Actions. Each Unitholder hereby agrees
not to (a) Transfer any of the Covered Units, beneficial ownership thereof or
any other interest therein; (b) enter into any agreement, arrangement or
understanding, or take any other action, that violates or conflicts with or
would reasonably be expected to violate or conflict with, or result in or give
rise to a violation of or conflict with, Unitholder’s representations,
warranties, covenants and obligations under this Agreement; or (c) take any
action that could restrict or otherwise affect Unitholder’s legal power,
authority and right to comply with and perform its covenants

5



--------------------------------------------------------------------------------



 



and obligations under this Agreement; provided, the foregoing shall not include
or prohibit Transfers resulting from pledges or security interests (or the
foreclosure thereof) relating to existing or future bona fide loans that do not
affect Unitholder’s legal power, authority and right to comply with and perform
its covenants and obligations under this Agreement. Any Transfer in violation of
this provision shall be null and void.
     4.2 Further Assurances. From time to time, at the Partnership’s request and
without further consideration, each Unitholder shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or advisable to effect the actions and consummate the transactions
contemplated by this Agreement.
     4.3 Unitholder Capacity. Each Unitholder has entered into this Agreement
solely in its capacity as a record owner of Covered Units. Notwithstanding
anything to the contrary contained in this Agreement: (a) none of the provisions
of this Agreement shall be construed to prohibit, limit or restrict any
Representative of a Unitholder who is an officer of Holdings GP or the General
Partner or a member of the General Partner’s board of directors or Holdings GP’s
board of directors from exercising his or her fiduciary duties to Holdings or
the Partnership by voting to take any other action whatsoever in his or her
capacity as an officer or director, including with respect to the Merger
Agreement and the transactions contemplated thereby; and (b) no action taken by
Holdings or the Partnership in respect of any Acquisition Proposal in accordance
with the Merger Agreement shall serve as the basis of a claim that a Unitholder
is in breach of its obligations hereunder notwithstanding the fact that such
Unitholder’s Representative, in his or her capacity as an officer or director of
Holdings GP or the General Partner, has provided advice or assistance to
Holdings or the Partnership in connection therewith.
     4.4 Distribution Waiver Agreement. Each of EPCO Holdings, Inc. and DFI
Delaware Holdings L.P. hereby agrees that, subject to the terms below, it will
execute and deliver the Distribution Waiver Agreement in the form attached to
the Merger Agreement as Exhibit D (the “Distribution Waiver Agreement”) on the
closing date of, and immediately prior to the closing of, the Merger; provided,
the obligations of such Unitholders to execute and deliver the Distribution
Waiver Agreement at such time shall terminate if (a) as a result of a Change in
U.S. Federal Income Tax Law, occurring prior to the closing of the Merger,
(i) the consummation of the transactions contemplated by Article II of the
Merger Agreement (taking into account any available elections) could reasonably
be expected to materially increase the amount of U.S. federal income tax due
from any of the Unitholders that owns Holdings Units as a result of owning or
disposing of Common Units acquired pursuant to such transactions, as compared to
U.S. federal income tax due from such holder as a result of owning or disposing
of any Holdings Units in the event the transactions contemplated in Article II
of the Merger Agreement did not occur or (ii) the consummation of the
transactions contemplated by Article II of the Merger Agreement (taking into
account any available elections) could reasonably be expected to materially
increase the amount of U.S. federal income tax due from any of the Unitholders
that owns Common Units as a result of owning or disposing of Common Units, as
compared to U.S. federal income tax due from such holder as a result of owning
or disposing of Common Units in the event the transactions contemplated in
Article II of the Merger Agreement did not occur, or (b) the closing date of the
Merger has not occurred on or prior to December 31, 2010.

6



--------------------------------------------------------------------------------



 



ARTICLE 5
MISCELLANEOUS
     5.1 Termination. This Agreement shall remain in effect until the earliest
to occur of (a) the Effective Time (as defined in the Merger Agreement), (b) the
termination of the Merger Agreement in accordance with its terms (including
after any extension thereof), (c) the termination of this Agreement by the
Unitholders (i) after any Holdings Change in Recommendation (as defined in the
Merger Agreement), (ii) after any change by the Holdings Audit Committee (as
defined in the Merger Agreement) in their “Special Approval” or failure to
maintain an effective “Special Approval” (as defined in the Holdings Partnership
Agreement) in accordance with the Holdings Partnership Agreement (as defined in
the Merger Agreement), after which events the Unitholders may terminate this
Agreement in their sole discretion or (iii) if as a result of a Change in U.S.
Federal Income Tax Law occurring prior to the closing of the Merger, (A) the
consummation of the transactions contemplated by Article II of the Merger
Agreement (taking into account any available elections) could reasonably be
expected to materially increase the amount of U.S. federal income tax due from
any Unitholder that owns Holdings Units as a result of owning or disposing of
Common Units acquired pursuant to such transactions, as compared to U.S. federal
income tax due from such holder as a result of owning or disposing of any
Holdings Units in the event the transactions contemplated in Article II of the
Merger Agreement did not occur, or (B) the consummation of the transactions
contemplated by Article II of the Merger Agreement (taking into account any
available elections) could reasonably be expected to materially increase the
amount of U.S. federal income tax due from any Unitholder that owns Common Units
as a result of owning or disposing of Common Units, as compared to U.S. federal
income tax due from such holder as a result of owning or disposing of Common
Units in the event the transactions contemplated in Article II of the Merger
Agreement did not occur, (d) the written agreement of the Unitholders and the
Partnership to terminate this Agreement and (e) 11:59 p.m (Eastern Time) on
December 31, 2010. After the occurrence of such applicable event, this Agreement
shall terminate and be of no further force or effect. Nothing in this
Section 5.1 and no termination of this Agreement shall relieve or otherwise
limit any party of liability for any breach of this Agreement occurring prior to
such termination.
     5.2 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Partnership any direct or indirect ownership or incidence
of ownership of or with respect to any Covered Units. All rights, ownership and
economic benefit relating to the Covered Units shall remain vested in and belong
to each Unitholder, and the Partnership shall have no authority to direct such
Unitholder in the voting or disposition of any of the Covered Units, except as
otherwise provided herein.
     5.3 Publicity. Each Unitholder hereby permits the Partnership and Holdings
to include and disclose in the Proxy Statement/Prospectus and in such other
schedules, certificates, applications, agreements or documents as such entities
reasonably determine to be necessary or appropriate in connection with the
consummation of the Merger and the transactions contemplated by the Merger
Agreement such Unitholder’s identity and ownership of the Covered Units and the
nature of such Unitholder’s commitments, arrangements and understandings
pursuant to this Agreement.

7



--------------------------------------------------------------------------------



 



     5.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or by telecopy (upon
telephonic confirmation of receipt) or on the first Business Day following the
date of dispatch if delivered by a recognized next day courier service. All
notices hereunder shall be delivered as set forth below or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:
     If to the Partnership, to:
Enterprise Products Partners L.P.
1100 Louisiana, 10th Floor
Houston, Texas 77002
Attention: President and Chief Executive Officer
     With copies to:
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: David C. Buck, Esq.
     If to any of the Unitholders, to:
[Name of applicable Unitholder]
1100 Louisiana, 10th Floor
Houston, Texas 77002
Attention: President and Chief Executive Officer
     With copies to:
Enterprise Products Company
1100 Louisiana, 10th Floor
Houston, Texas 77002
Attention: Chief Legal Officer
     5.5 Interpretation. The words “hereof,” “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The meanings given to
terms defined herein shall be equally applicable to both the singular and plural
forms of such terms. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. This Agreement is the product of negotiation by the parties
having the assistance of counsel and other advisers. It is the intention of the
parties that this Agreement not be construed more strictly with regard to one
party than with regard to the others.

8



--------------------------------------------------------------------------------



 



     5.6 Counterparts. This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.
     5.7 Entire Agreement. This Agreement and, solely to the extent of the
defined terms referenced herein, the Merger Agreement, together with the
schedules annexed hereto, embody the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written and oral, that may have related to the subject matter hereof in
any way.
     5.8 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.
          (b) Each of the parties hereto (i) consents to submit itself to the
personal jurisdiction of the Court of Chancery of the State of Delaware (and any
appellate court of the State of Delaware) and the Federal courts of the United
States of America located in the State of Delaware in the event any dispute
arises out of this Agreement or the transactions contemplated by this Agreement,
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(iii) agrees that it will not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the Court of
Chancery of the State of Delaware or a Federal court of the United States of
America located in the State of Delaware. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 5.4
shall be deemed effective service of process on such party.
          (c) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND
(IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.8.
     5.9 Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed by the Partnership and each Unitholder. Each party
may waive any

9



--------------------------------------------------------------------------------



 



right of such party hereunder by an instrument in writing signed by such party
and delivered to the other parties hereto.
     5.10 Remedies.
          (a) Each party hereto acknowledges that monetary damages would not be
an adequate remedy in the event that any covenant or agreement in this Agreement
is not performed in accordance with its terms, and it is therefore agreed that,
in addition to and without limiting any other remedy or right it may have, the
non-breaching party will have the right to an injunction, temporary restraining
order or other equitable relief in any court of competent jurisdiction enjoining
any such breach and enforcing specifically the terms and provisions hereof. Each
party hereto agrees not to oppose the granting of such relief in the event a
court determines that such a breach has occurred, and to waive any requirement
for the securing or posting of any bond in connection with such remedy.
          (b) All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.
     5.11 Severability. Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction, and if any provision of this Agreement is
determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner adverse to any party or its equityholders. Upon any
such determination, the parties shall negotiate in good faith in an effort to
agree upon a suitable and equitable substitute provision to effect the original
intent of the parties as closely as possible and to the end that the
transactions contemplated hereby shall be fulfilled to the maximum extent
possible.
     5.12 Action by the Partnership. No waiver, consent or other action by or on
behalf of the Partnership pursuant to or as contemplated by this Agreement shall
have any effect unless such waiver, consent or other action is expressly
approved by the Audit, Conflicts and Governance Committee of the General
Partner’s board of directors.
     5.13 Successors and Assigns; Third Party Beneficiaries. Neither this
Agreement nor any of the rights or obligations of any party under this Agreement
shall be assigned, in whole or in part (by operation of law or otherwise), by
any party without the prior written consent of the other parties hereto. Subject
to the foregoing, this Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to confer on
any Person

10



--------------------------------------------------------------------------------



 



other than the parties hereto or the parties’ respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement.
[Remainder of this page intentionally left blank]

11



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Agreement to be
signed (where applicable, by their respective officers or other authorized
Person thereunto duly authorized) as of the date first written above.

            Partnership:

ENTERPRISE PRODUCTS PARTNERS L.P.
      By:   ENTERPRISE PRODUCTS GP, LLC,       its general partner        By:  
/s/ Michael A. Creel         Name:   Michael A. Creel        Title:   President
and Chief Executive Officer     

Signature Page to Support Agreement

 



--------------------------------------------------------------------------------



 



            Unitholders:

DD SECURITIES LLC
      By:   /s/ W. Randall Fowler         Name:   W. Randall Fowler       
Title:   Executive Vice President, Chief Financial Officer and Treasurer   

            DFI GP HOLDINGS L.P.
      By:   DFI HOLDINGS, LLC,       its general partner                By:  
Dan Duncan LLC,       its sole member     

            By:   /s/ W. Randall Fowler         Name:   W. Randall Fowler       
Title:   Executive Vice President, Chief Financial Officer and Treasurer   

            DAN DUNCAN LLC
      By:   /s/ W. Randall Fowler         Name:   W. Randall Fowler       
Title:   Executive Vice President, Chief Financial Officer and Treasurer     

Signature Page to Support Agreement

 



--------------------------------------------------------------------------------



 



            EPCO HOLDINGS, INC.
      By:   /s/ W. Randall Fowler         Name:   W. Randall Fowler       
Title:   President and Chief Executive Officer   

            DUNCAN FAMILY INTERESTS, INC.
      By:   /s/ Darryl E. Smith         Name:   Darryl E. Smith        Title:  
Treasurer   

            DFI DELAWARE HOLDINGS L.P.
      By:   DFI Delaware General, LLC,       its general partner     

            By:   /s/ Darryl E. Smith         Name:   Darryl E. Smith       
Title:   Manager     

Signature Page to Support Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
UNITHOLDER INFORMATION

      Name   Existing Units Beneficially Owned
DD Securities LLC
  3,745,673
 
   
DFI GP Holdings L.P.
  25,162,804
 
   
EPCO Holdings, Inc.
  589,945
 
   
Duncan Family Interests, Inc.
  76,240,798
 
   
DFI Delaware Holdings L.P.
  0

Schedule 1 - Page 1